Exhibit 10.1

AMENDMENT TO LOAN AGREEMENT

This Amendment, dated as of November 1, 2013 (this “Amendment”), to that certain
Loan Agreement, dated as of March 6, 2012 (the “Loan Agreement”), among THE
MOHEGAN TRIBE OF INDIANS OF CONNECTICUT, a Federally recognized Indian Tribe and
Native American sovereign nation (the “Tribe”), the MOHEGAN TRIBAL GAMING
AUTHORITY, a governmental instrumentality of the Tribe (the “Borrower”), each
lender from time to time party thereto (the “Lenders”) and WELLS FARGO GAMING
CAPITAL, LLC, as Administrative Agent (in such capacity, the “Administrative
Agent”), is entered into among the Tribe, the Borrower, the Guarantors, the
Administrative Agent and the Lenders party hereto. Capitalized terms used herein
but not defined herein are used as defined in the Loan Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower and the Tribe have requested that the Lenders agree to
amend certain provisions of the Loan Agreement as provided for herein, and the
Lenders whose signatures appear below, constituting at least the Required
Lenders, are willing to amend the Loan Agreement on the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. AMENDMENT TO THE LOAN AGREEMENT.

Effective as of the Amendment Effective Date (as defined in Section 2 below),
the Loan Agreement is hereby amended as follows:

1.1 Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following defined terms in the appropriate alphabetical order:

“Amendment Effective Date” has the meaning assigned to such term in that certain
Amendment, dated as of November 1, 2013, to this Agreement.

“Make-Whole Amount” means with respect to the Term Loans on any date of
prepayment of such Term Loans pursuant to Section 2.06(a) from and after the
Amendment Effective Date and prior to the second anniversary of the Closing
Date, an amount equal to the excess of (a) the present value at such prepayment
date of (i) the aggregate principal amount of the Term

 

1



--------------------------------------------------------------------------------

Loans as of the second anniversary of the Closing Date (assuming the entire
aggregate principal amount of the Term Loans were outstanding on the second
anniversary of the Closing Date) plus (ii) the interest payments that would have
been made pursuant to Section 2.08(c) on the aggregate principal amount of the
Term Loans through the second anniversary of the Closing Date but for such
prepayment (excluding accrued but unpaid interest as of the date of such
prepayment, and assuming for this purpose (x) Interest Payment Dates on the last
day of each calendar quarter and on the second anniversary of the Closing Date
and (y) an interest rate equal to the Eurodollar Rate for a Eurodollar Rate Loan
with a one-month Interest Period made on the date of such prepayment plus
7.50%), discounted to the date of prepayment at a rate equal to the Treasury
Rate plus 0.50%, over (b) the aggregate principal amount of the Term Loans.

“Treasury Rate” means, as of any date, the weekly average yield on actually
traded United States Treasury securities adjusted to a constant maturity of one
year (as compiled and published in the most recent Federal Reserve Statistical
Release H.15 (519) that has become publicly available at least two Business Days
(but no more than five Business Days) prior to such date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data selected by the Administrative Agent)).

1.2 Section 2.06 (Voluntary Prepayments of the Term Loans) of the Loan Agreement
is hereby amended by replacing the period at the end of the last sentence of
paragraph (a) thereof with the following:

; provided, however, that notwithstanding anything to the contrary herein, from
and after the Amendment Effective Date and prior to the second anniversary of
the Closing Date, the Borrower may, upon three Business Days prior notice to the
Administrative Agent, prepay the Term Loans in whole, but not in part; provided,
further, that in the event of any such prepayment, the Borrower shall pay to the
Administrative Agent, for the ratable account of the Lenders, in addition to any
amounts required to be paid by the Borrower in connection with such prepayment
under Section 3.05, a prepayment premium equal to the Make-Whole Amount;
provided, further, that no prepayment shall be made by the Borrower under this
Section 2.06(a) to the extent such prepayment is prohibited by the First Out
Loan Agreement unless substantially simultaneously therewith the First Out
Obligations (other than the obligations referenced in Sections 3.01, 3.04, 3.05,
3.06, 12.04 and 12.05 of the First Out Loan Agreement) are being repaid in full
and the lending commitments under the First Out Loan Agreement are being
terminated.

 

2



--------------------------------------------------------------------------------

SECTION 2. CONDITIONS PRECEDENT

This Amendment shall become effective as of the first date (the “Amendment
Effective Date”) on which it has been executed by the Administrative Agent and
the Administrative Agent shall have received counterparts of this Amendment,
duly executed by each of the Borrower, the Tribe, each Guarantor and Lenders
constituting the Required Lenders.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to consent to the amendment contained herein,
each of the Borrower and, to the extent applicable, the Tribe hereby represents
and warrants to the Administrative Agent and each Lender as follows:

(a) This Amendment does not impair the validity, effectiveness or priority of
the Liens granted pursuant to the Collateral Documents, and such Liens continue
unimpaired with the same priority to secure, to the fullest extent possible in
accordance with the Loan Documents, the payment and performance of all
Obligations.

(b) Each of the Borrower and the Tribe reaffirms as of the Amendment Effective
Date its covenants and agreements contained in the Loan Agreement and each
Collateral Document and other Loan Document to which it is a party, including,
in each case, as such covenants and agreements may be modified by this Amendment
on the Amendment Effective Date. Each of the Borrower and the Tribe further
confirms that the Loan Agreement and each Collateral Document and other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect, and the same are hereby ratified, approved and confirmed in all
respects, except as the Loan Agreement may be amended by this Amendment.

(c) After giving effect to this Amendment, the representations and warranties
set forth in Article V and Article VI of the Loan Agreement are, in each case,
true and correct in all material respects (or, in the case of any such
representation that is already subject to a materiality qualifier, in all
respects) on and as of the Amendment Effective Date with the same effect as if
made on and as of such date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (or, in the case of any such representation that is
already subject to a materiality qualifier, in all respects) as of such earlier
date).

(d) This Amendment constitutes the legal, valid and binding obligation of each
of the Borrower and the Tribe, enforceable in accordance with its terms.

(e) Each of the Borrower and the Tribe has all requisite power and authority to
enter into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, this Amendment and the Loan Agreement as amended
by this Amendment.

(f) No Default or Event of Default has occurred and is continuing as of the date
hereof, or will have occurred and be continuing as of the Amendment Effective
Date, after giving effect to this Amendment.

 

SECTION 4. GUARANTOR ACKNOWLEDGEMENT AND CONSENT

4.1 Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Loan Agreement and this Amendment and consents to the
amendment of the Loan Agreement effected pursuant to this Amendment. Each
Guarantor hereby confirms that its guarantee of the Obligations and

 

3



--------------------------------------------------------------------------------

each Collateral Document and other Loan Document to which it is a party and all
collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents,
the payment and performance of all Obligations.

4.2 Each Guarantor hereby confirms that each Collateral Document and other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect, and the same are hereby ratified, approved and confirmed in all
respects.

4.3 Each Guarantor and each other party hereto acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness and acknowledgments set
forth in this Amendment, the consent of such Guarantor hereto is not required by
the terms of the Loan Agreement or any other Loan Document and (ii) nothing in
the Loan Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendments to the Loan
Agreement.

 

SECTION 5. MISCELLANEOUS

5.1 Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this Amendment.

5.2 Execution in Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 2. Delivery of an executed counterpart to this Amendment by
facsimile transmission (or pdf file or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

5.3 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

5.4 Governing Law. Except to the extent otherwise expressly provided herein,
this Amendment shall be governed by, and construed and enforced in accordance
with, the Laws of Connecticut, without regard to the conflicts of law provisions
of the Laws of Connecticut. Borrower and each other party hereto each hereby
consents to the application of Connecticut civil law to the construction,
interpretation and enforcement of this Amendment, and to the application of
Connecticut civil law to the procedural aspects of any suit, action or
proceeding relating thereto, including but not limited to legal process,
execution of judgments and other legal remedies, except for any procedural
matters governed by or relating to the conduct of arbitration under
Section 12.15 of the Loan Agreement. This Amendment is a “Contract of The Tribal
Gaming Authority” within the meaning of Section 1 of Article XIII (entitled
“Tribal Gaming Authority Amendment”) of the Constitution.

5.5 Incorporation by Reference of Certain Provisions. The parties hereto agree
that each of the following Sections of the Loan Agreement applies to this
Amendment and is incorporated by reference as if fully set forth herein, mutatis
mutandis: Section 12.15 (Arbitration Reference), Section 12.17 (Waiver of Right
to Trial by Jury), Section 12.18 (Waiver of Sovereign Immunity; Consent to
Jurisdiction) and Section 12.27 (Gaming Law Limitations).

5.6 Fees and Expenses. The Borrower agrees to pay, promptly after receipt of an
invoice therefor, all reasonable out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

 

4



--------------------------------------------------------------------------------

5.7 Loan Document Pursuant to Loan Agreement. This Amendment is a Loan Document
executed pursuant to the Loan Agreement and shall be construed, administered and
applied in accordance with all of the terms and provisions of the Loan Agreement
(and, following the Amendment Effective Date, the Loan Agreement, as amended
hereby).

5.8 Effects of this Amendment.

(a) On the Amendment Effective Date, the Loan Agreement will be automatically
amended to reflect the amendment thereto provided for in this Amendment. Once
the Amendment Effective Date has occurred, all references to the Loan Agreement
in any document, instrument, agreement, or writing shall be deemed to refer to
the Loan Agreement as amended by this Amendment.

(b) Other than as specifically provided herein, this Amendment shall not operate
as a waiver or amendment of any right, power or privilege of the Administrative
Agent or any Lender under the Loan Agreement or any other Loan Document or of
any other term or condition of the Loan Agreement or any other Loan Document,
nor shall the entering into of this Amendment preclude the Administrative Agent
and/or any Lender from refusing to enter into any further waivers or amendments
with respect thereto. This Amendment is not intended by any of the parties
hereto to be interpreted as a course of dealing which would in any way impair
the rights or remedies of the Administrative Agent or any Lender except as
expressly stated herein.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the first date above written.

 

MOHEGAN TRIBAL GAMING AUTHORITY By:  

/s/ Mitchell G. Etess

Name:  

Mitchell G. Etess

Title:  

Chief Executive Officer

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT By:  

/s/ Kevin P. Brown

Name:  

Kevin P. Brown

Title:  

Chairman



--------------------------------------------------------------------------------

“Guarantors” DOWNS RACING, L.P., a Pennsylvania limited partnership By:  

/s/ Mitchell G. Etess

Name:  

Mitchell G. Etess

Title:  

Manager

BACKSIDE, L.P., a Pennsylvania limited partnership By:   MOHEGAN COMMERCIAL
VENTURES PA, LLC, a Pennsylvania limited liability company, its General Partner
  By:  

/s/ Mitchell G. Etess

  Name:  

Mitchell G. Etess

  Title:  

Manager

MILL CREEK LAND, L.P., a Pennsylvania limited partnership By:   MOHEGAN
COMMERCIAL VENTURES PA, LLC, a Pennsylvania limited liability company, its
General Partner   By:  

/s/ Mitchell G. Etess

  Name:  

Mitchell G. Etess

  Title:  

Manager

 

7



--------------------------------------------------------------------------------

NORTHEAST CONCESSIONS, L.P., a Pennsylvania limited partnership By:   MOHEGAN
COMMERCIAL VENTURES PA, LLC, a Pennsylvania limited liability company, its
General Partner   By:  

/s/ Mitchell G. Etess

  Name:  

Mitchell G. Etess

  Title:  

Manager

MOHEGAN COMMERCIAL VENTURES PA, LLC, a Pennsylvania limited liability company,
for its own account By:  

/s/ Mitchell G. Etess

Name:  

Mitchell G. Etess

Title:  

Manager

MOHEGAN VENTURES-NORTHWEST, LLC, a limited liability company formed under the
laws of The Mohegan Tribe of Indians of Connecticut By:  

/s/ Mitchell G. Etess

Name:  

Mitchell G. Etess

Title:  

President

MOHEGAN GOLF, LLC, a limited liability company formed under the laws of The
Mohegan Tribe of Indians of Connecticut By:  

/s/ Mitchell G. Etess

Name:  

Mitchell G. Etess

Title:  

President

 

8



--------------------------------------------------------------------------------

MOHEGAN VENTURES WISCONSIN, LLC, a limited liability company formed under the
laws of The Mohegan Tribe of Indians of Connecticut By:  

/s/ Mitchell G. Etess

Name:  

Mitchell G. Etess

Title:  

Chief Executive Officer

WISCONSIN TRIBAL GAMING, LLC, a Delaware limited liability company By:  

/s/ Mitchell G. Etess

Name:  

Mitchell G. Etess

Title:  

Manager

MTGA GAMING, LLC, a Delaware limited liability company By:  

/s/ Mitchell G. Etess

Name:  

Mitchell G. Etess

Title:  

President

MOHEGAN BASKETBALL CLUB LLC, a limited liability company formed under the laws
of The Mohegan Tribe of Indians of Connecticut By:  

/s/ Mitchell G. Etess

Name:  

Mitchell G. Etess

Title:  

President

 

9



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

WELLS FARGO GAMING CAPITAL, LLC,

as Administrative Agent

By:  

/s/ Kelly Walsh

Name:  

Kelly Walsh

Title:  

Authorized Signatory

 

10